Dismissed and Opinion Filed July 1, 2013




                                         S
                                         In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-00463-CV

                                IN THE INTEREST OF J.K.F.

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-04-09284-U

                               MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Lewis
                               Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By letter dated July 30, 2012, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days and cautioned her that failure to do so would result in the

dismissal of this appeal. In response, on August 9, 2012 appellant filed a pro se explanation

regarding why her brief had not been filed. By letter dated August 15, 2012, we again notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days and cautioned her that failure to do so would result in the

dismissal of this appeal. In the interest of caution, we sent a letter on September 17, 2012

notifying appellant that the document filed on August 9, 2012 did not meet the briefing

requirements in the Texas Rules of Appellate Procedure. We cautioned appellant that failure to

file a brief that complied with the appellate rules might result in the dismissal of this appeal. To
date, appellant has not filed an extension motion, a brief, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a); 42.3(a)(b).




                                                    /Carolyn Wright/
120463F.P05                                         CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF J.K.F., A Child                 On Appeal from the 302nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-12-00463-CV                                 Trial Court Cause No. DF-04-09284-U.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Claus Fleckenstein recover his costs of this appeal from
appellant Lisa Dawn Goodwin.


Judgment entered July 1, 2013




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–